DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 8, 2021 has been entered. Applicant also filed a supplemental amendment on February 10, 2021.
Claims 1-4, 6, 7 and 9-11 are pending. Applicant amended claims 2-4, 6, 7, 9 and 10, and added new claim 11. 
Response to Arguments
Applicant’s arguments with respect to the patentability of the claims have been considered but they are moot because the new grounds of rejection set forth below are irrelevant to any matter specifically challenged in the arguments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4, 6 and 9-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In claim 11, due to the lack of definite article (“the”) used to refer to the limitation “shortcut”, the relationship between the shortcut recited in claim 1 and the shortcut recited in claim 11 is unclear. More importantly, it is unclear whether the limitations attributed to the shortcut in claim 1 apply to the shortcut recited in claim 11. If the shortcut recited in claim 11 does not refer to the shortcut recited in claim 1, more 
Claim 10 is indefinite because it contradicts claim 1. According to claim 1, the shortcut is created on the pipette via the main menu of the pipette. 
The rejection is based on the presumption that the shortcut recited in claim 10 refers to the shortcut recited in claim 1. If the shortcut recited in claim 10 does not refer to the shortcut recited in claim 1, more context regarding the nature of the shortcut of claim 10 is required, as discussed above. 
In addition, the implication of the recitation of “downloaded” in claim 10 is that the claimed pipette has the ability to download a shortcut. That said, claim 10 must recite a feature that performs the downloading. Otherwise, the means by which the claimed downloading is accomplished is unclear. 
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 is a product-by-process claim. While the claimed process can further limit the claimed product, it does not in this case because the subject matter implicated by the claimed process is evident. Specifically, claim 1 specifies that the shortcut is created on the pipette via the main menu of the pipette. 
The rejection is based on the presumption that the shortcut recited in claim 11 refers to the shortcut recited in claim 1. If the shortcut recited in claim 11 does not refer to the shortcut recited in claim 1, more context regarding the shortcut of claim 11 is required, as discussed above.  
Claim Interpretation
As discussed in the previous Office action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation is: “control system” in claim 1.
CPU with a memory.
Allowable Subject Matter
Claims 1 and 7 are allowed. In addition, claims 2-4, 6 and 11 would be allowable if they are rewritten or amended to overcome the 35 U.S.C. 112 rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Gruner et al. (WO 2012/045418 A1) disclose an electronic pipette (see pg. 10, 2nd full paragraph), the pipette comprising:
a piston actuated in a cylinder by a motor (see pg. 7, last full paragraph and pg. 17, last full paragraph);
a control system for carrying out pipette operations (see pg. 22, 1st full paragraph); and
a user interface for operating the pipette (see pg. 22, first full paragraph), which user interface comprises a display 8 (see Fig. 3c and 1st full paragraph of pg. 36),
wherein a main menu of the user interface comprises a user defined shortcut to a specific pipetting application (see pg. 22, 1st full paragraph and pg. 36, first full paragraph disclosing that the user interface is a smartphone and that the pipetting application can be in the form of a downloadable app). 
However, the control system and the user interface are not integrated with the Gruner et al. pipette, as recited in claim 1. Based on the disclosure of Gruner et al., there is no motivation to modify the pipette to arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797